DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kent Chambers on March 22, 2021. The examiner has made minor amendments to correct antecedent basis and minor informalities.
The application has been amended as follows: 
1.  (Currently Amended)	A method comprising:
on a computer cluster comprising a plurality of computers:
calculating first resource apportionments from a set of resources for each of a plurality of reservations;
wherein each reservation corresponds to one of a plurality of customers;
wherein each customer’s first resource apportionment comprises a sum of the first resource apportionments for the customer’s reservations; 
running an apportionment process relative to the plurality of reservations, the running comprising attempting to apportion to each reservation its first resource apportionment;
wherein the running yields an actual resource apportionment for each reservation;

provisioning the set of resources in accordance with the actual resource apportionment for each reservation and executing one or more tasks associated with the apportionment;
responsive to an indication of unapportioned resources following the running, performing a first optimization to increase resource utilization by at least one needy customer; 
wherein the at least one needy customer comprises one or more customers whose actual resource apportionments are less than their first resource apportionments;
identifying one or more provisions of the set of resources that has remaining available resources;
wherein each provision comprises resources of the set of resources that serve a same set of resource profiles;
for each provision of the one or more provisions:
generating a set of available resource profiles for the provision as a plurality of profile entries for the provisioning ;
acquiring at least one set of profile entries of the  
filtering the at least one set of the available resource profiles to yield at least one filtered set of at least the plurality of profile entries; and
for each profile entry of the at least one filtered set:
fetching the profile entry;
fetching a profile set corresponding to the fetched profile entry;
computing a resource quantity to apply to each reservation of the profile set; and
apportioning the resource quantity to each reservation of 
wherein the acquiring comprises:
creating a set of reservations, the set comprising reservations that have not yet attained at least one of the first resource apportionments and grossed-up first resource apportionments;
generating a profile set for each resource profile represented in the set of reservations;
placing each reservation of the set of reservations into a profile set based on the reservation’s resource profile;
computing a smallest total need for each profile set; and
generating the at least one profile set, the at least one profile set comprising a profile entry for each profile set, each profile entry comprising a need for the profile set; 
provisioning the set of resources in accordance with the apportionment of the resource quantity to each reservation of the profile set; 
and executing one or more tasks associated with the apportionment.

2-21.	(Canceled)

(Previously Presented)  The method of claim 1, wherein performing the first optimization comprises:	identifying the at least one needy customer;	identifying reservations of the at least one needy customer that can utilize at least a portion of the remaining resources;	grossing up the first resource apportionment for each identified reservation according to the at least one needy customer’s first resource apportionment; and	re-running the apportionment process relative to the identified reservations, the re-running comprising attempting to apportion to each identified reservation its grossed-up first 

(Previously Presented)  The method of claim 1, comprising, responsive to an indication of unapportioned resources following the first optimization, performing a second optimization to increase resource utilization across all customers

(Previously Presented)  The method of claim 23, wherein performing the second optimization comprises:	identifying reservations of any customer that can utilize at least a portion of the remaining resources;	grossing up the first resource apportionments for the identified reservations; and	re-running the apportionment process relative to the identified reservations, the re-running comprising attempting to exhaust the remaining resources.

(Previously Presented)  The method of claim 1, wherein the apportionment process comprises:
identifying one or more provisions of the set that has remaining available resources;
wherein each provision comprises resources of the set that serve a same set of resource profiles;
for each provision of the one or more provisions:
generating a set of available resource profiles for the provision;
acquiring at least one sorted set, the at least one sorted set comprising a plurality of profile entries;
filtering the at least one sorted set by the available resource profiles to yield at least one filtered sorted set; and
for each profile entry of the at least one filtered sorted set:
fetching the profile entry;
fetching a sorted profile set corresponding to the fetched profile entry;
computing a resource quantity to apply to each reservation of the sorted profile set; and
apportioning the resource quantity to each reservation of the sorted profile 

(Previously Presented)  The method of claim 25, the method comprising repeating the apportionment process responsive to at least one provision having remaining available resources and an existence of at least one needy reservation that can utilize at least a portion of the remaining available resources.

(Previously Presented)  The method of claim 25, wherein, for each reservation, computing a resource quantity to apply comprises:	computing a maximum quantity of resources to apply from the provision;	accessing a smallest total need for the sorted profile set;	determining a minimum of the maximum quantity and the smallest total need;	normalizing the determined minimum per reservation;	calculating a maximum resource quantity that the reservation can accept without exceeding at least one of its first resource apportionment and its grossed-up first resource apportionment; and	wherein the resource quantity to apply to the reservation comprises a minimum of the normalized minimum and the calculated maximum for the reservation.

(Previously Presented)  The method of claim 25, wherein apportioning the resource quantity to each reservation comprises, for each reservation:	deducting the reservation’s need by the resource quantity;	deducting a need for a customer to which the reservation corresponds by the resource quantity; and	deducting an applicable provision’s remaining resources by the resource quantity.

(Previously Presented)  The method of claim 1, wherein each actual resource apportionment comprises a flow-control clocking weight.

(Previously Presented)  The method of claim 29, comprising:
maintaining a priority queue of the plurality of reservations;

	identifying a first reservation in the priority queue;
	performing a suitability function on the first reservation;
responsive to a determination that the at least one resource has been deemed suitable for the first reservation, assigning the at least one resource to the first reservation; and
responsive to a determination that the at least one resource has not been deemed suitable for the first reservation, identifying a next reservation in the priority queue.

(Currently Amended)	A method comprising:
requesting from an electronic device, one or more provisions of the set of resources that has remaining available resources; and
receiving one or more provisions of the set of resources that has remaining available resources, wherein the one or more provisions of the set of resources that has remaining available resources are identified by a computer cluster comprising a plurality of computers performing:
calculating first resource apportionments from a set of resources for each of a plurality of reservations;
wherein each reservation corresponds to one of a plurality of customers;
wherein each customer’s first resource apportionment comprises a sum of the first resource apportionments for the customer’s reservations; 
running an apportionment process relative to the plurality of reservations, the running comprising attempting to apportion to each reservation its first resource apportionment;
wherein the running yields an actual resource apportionment for each reservation;
wherein each customer’s actual resource apportionment comprises a sum of the actual resource apportionments for the customer’s reservations;
provisioning the set of resources in accordance with the actual resource apportionment for each reservation and executing one or more tasks associated with the actual apportionment;
responsive to an indication of unapportioned resources following the running, performing a first optimization to increase resource utilization by at least one needy customer; 
wherein the at least one needy customer comprises one or more customers whose actual resource apportionments are less than their first resource apportionments;
identifying one or more provisions of the set of resources that has remaining available resources;
wherein each provision comprises resources of the set of resources that serve a same set of resource profiles;
for each provision of the one or more provisions:
generating a set of available resource profiles for the provision as a plurality of profile entries for the provisioning;
acquiring at least one set of profile entries of the 
filtering the at least one set of the available resource profiles to yield at least one filtered set of at least the plurality of profile entries; and
for each profile entry of the at least one filtered set:
fetching the profile entry;
fetching a profile set corresponding to the fetched profile entry;
computing a resource quantity to apply to each reservation of the profile set; and
apportioning the resource quantity to each reservation of the profile set; 
wherein the acquiring comprises:
creating a set of reservations, the set comprising 
generating a profile set for each resource profile represented in the set of reservations;
placing each reservation of the set of reservations into a profile set based on the reservation’s resource profile;
computing a smallest total need for each profile set; and
generating the at least one profile set, the at least one profile set comprising a profile entry for each profile set, each profile entry comprising a need for the profile set.
provisioning the one or more provisions of the set of resources that has remaining available resources to the requesting electronic device; and executing one or more tasks associated with the provisioning. 

(Previously Presented)  The method of claim 31, wherein performing the first optimization comprises:	identifying the at least one needy customer;	identifying reservations of the at least one needy customer that can utilize at least a portion of the remaining resources;	grossing up the first resource apportionment for each identified reservation according to the at least one needy customer’s first resource apportionment; and	re-running the apportionment process relative to the identified reservations, the re-running comprising attempting to apportion to each identified reservation its grossed-up first resource apportionment

(Previously Presented)  The method of claim 31, comprising, responsive to an indication of unapportioned resources following the first optimization, performing a second optimization to increase resource utilization across all customers

(Previously Presented)  The method of claim 33, wherein performing the second optimization comprises:	identifying reservations of any customer that can utilize at least a portion of the remaining resources;	grossing up the first resource apportionments for the identified reservations; and	re-running the apportionment process relative to the identified reservations, the re-running comprising attempting to exhaust the remaining resources.

(Previously Presented)  The method of claim 31, wherein the apportionment process comprises:
identifying one or more provisions of the set that has remaining available resources;
wherein each provision comprises resources of the set that serve a same set of resource profiles;
for each provision of the one or more provisions:
generating a set of available resource profiles for the provision;
acquiring at least one sorted set, the at least one sorted set comprising a plurality of profile entries;
filtering the at least one sorted set by the available resource profiles to yield at least one filtered sorted set; and
for each profile entry of the at least one filtered sorted set:
fetching the profile entry;
fetching a sorted profile set corresponding to the fetched profile entry;
computing a resource quantity to apply to each reservation of the sorted profile set; and
apportioning the resource quantity to each reservation of the sorted profile set.

(Previously Presented)  The method of claim 36, the method comprising repeating the apportionment process responsive to at least one provision having remaining available resources and an existence of at least one needy reservation that can utilize at least a portion of 

(Previously Presented)  The method of claim 36, wherein, for each reservation, computing a resource quantity to apply comprises:	computing a maximum quantity of resources to apply from the provision;	accessing a smallest total need for the sorted profile set;	determining a minimum of the maximum quantity and the smallest total need;	normalizing the determined minimum per reservation;	calculating a maximum resource quantity that the reservation can accept without exceeding at least one of its first resource apportionment and its grossed-up first resource apportionment; and	wherein the resource quantity to apply to the reservation comprises a minimum of the normalized minimum and the calculated maximum for the reservation.

(Previously Presented)  The method of claim 36, wherein apportioning the resource quantity to each reservation comprises, for each reservation:	deducting the reservation’s need by the resource quantity;	deducting a need for a customer to which the reservation corresponds by the resource quantity; and	deducting an applicable provision’s remaining resources by the resource quantity.

(Previously Presented)  The method of claim 31, wherein each actual resource apportionment comprises a flow-control clocking weight.

(Previously Presented)  The method of claim 39, comprising:
maintaining a priority queue of the plurality of reservations;
responsive to a determination that at least one resource in the set is free:
	identifying a first reservation in the priority queue;
	performing a suitability function on the first reservation;
responsive to a determination that the at least one resource has been deemed 
responsive to a determination that the at least one resource has not been deemed suitable for the first reservation, identifying a next reservation in the priority queue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199